


Exhibit 10.47

 

FIRST AMENDMENT TO THE

CLOUD PEAK ENERGY RESOURCES LLC DEFERRED COMPENSATION PLAN

 

WHEREAS, Cloud Peak Energy Resources LLC (the “Company”), a Delaware limited
liability company, adopted the Cloud Peak Energy Resources LLC Deferred
Compensation Plan (the “Plan”), effective as of March 18, 2011; and

 

WHEREAS, the Company has the ability to amend the Plan pursuant to Section 8.1;
and

 

WHEREAS, the Company desires to clarify the terms of the Plan in light of past
administration and intended future administration of the Plan’s provisions
relating to deferral of salary amounts equivalent to distributions of excess
contributions from the Cloud Peak Energy 401(k) Plan.

 

NOW, THEREFORE, the Company hereby amends the Plan in the following respects,
effective as of January 1, 2012:

 

1.              Section 3.1(a) of the Plan is amended by adding the following at
the end of said Section:

 

(3)                                 An amount of Base Salary equivalent to the
amount of any excess contributions distributed from the Cloud Peak Energy
401(k) Plan by reason of the Actual Deferral Percentage Test or Actual
Contribution Percentage Test or otherwise.  Such deferrals will be deferred from
Base Salary payable immediately following any excess contribution distribution.

 

2.              Section 3.1(c) is added to the Plan as follows:

 

(c)                                  Deferral of 401(k) Excess Contributions. 
Notwithstanding anything in the Plan to the contrary, the Committee may
administer deferrals equivalent to excess 401(k) contributions (as described in
item (3) above) as an automatic deferral, where an election to defer such
amounts is by default presumed to have been made.  The Committee may permit the
Participant to elect not to defer such amount, provided such election not to
defer is made prior to the beginning of the Plan Year in which such an excess
contribution distribution may occur, and provided that if the Participant does
not opt out, the election to defer will become irrevocable at the close of the
enrollment period.

 

3.              Section 3.4(a) of the Plan is amended by adding the following at
the end of said Section:

 

If the Committee determines that an election to defer amounts equivalent to
excess 401(k) contributions (as described in 3.1(a)(3) above) will be automatic
and if a Participant does not elect not to defer such amount, then the time and
form of distribution of the automatic election to defer will be consistent with
an election to defer other Compensation for such Plan Year.  If no other
election to defer has been made for a Plan Year, then the amount deferred will
be distributed in a lump sum at the time specified in Sections 5.1, 5.2, and 5.3
without regard to Section 5.4.

 

4.              In all other respects, the terms of this Plan are hereby
ratified and confirmed.

 

First Amendment to the Cloud Peak Energy Resources LLC Deferred Compensation
Plan

12/2012

Prepared by Holland & Hart LLP

 

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed,
as of the date indicated below.

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

/s/ Cary W. Martin

 

 

 

Cary W. Martin, SVP — Human Resources

 

 

 

Date:

 12/31/2012

 

2

--------------------------------------------------------------------------------
